DETAILED ACTION
1.    The present application is being examined under the pre-AIA  first to invent provisions.
2.    Applicant’s election with traverse of Invention I, claims 1-13, in the reply filed on 12/6/2021 is acknowledged.  After further consideration the previous restriction requirement has been withdrawn.  Claims 1-20 are now pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-14 of U.S. Patent No. 10,731,059. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an absorbent article comprising a hot melt adhesive composition comprising an amorphous polyolefin composition and a heterophase polyolefin copolymer.
Allowable Subject Matter

5.	Claims 1-20 will be allowed when the above rejections are overcome.
6.	The following is an examiner’s statement of reasons for allowance: 
Fralich et al. (US Patent 6,218,457).
Fralich et al. disclose a hot melt adhesive composition comprises a blend of the following ingredients: (a) about 15% to 65% by weight of a polybutylene homopolymer or copolymer; (b) about 0.1% to about 3% by weight of a stabilizer; and the remaining ingredients, depending upon the specific end use and properties desired, being chosen from one or more of the following components so that the ingredients comprise 100% by weight based on the weight of the entire composition: (c) about 0% to 70% by weight of a polyolefin polymer, wherein the polyolefin polymer may be comprised of alternating repeating units of propylene and butane or propylene and hexane; (d) about 0% to 60% by weight of a tackifying resin; (e) about 0% to 30% by weight of a plasticizer; and (f) about 0% to 20% by weight of a wax, wherein the adhesive composition can be used for nonwoven articles such as diapers (abstract, col. 2, lines 25-40, col. 4, lines 35-46).
Thus, Fralich et al. do not teach or fairly suggest the claimed absorbent article comprising a liquid permeable interior layer, a liquid impervious exterior layer, and an absorbent layer therebetween; further comprising a hot melt adhesive composition further comprising a hot melt adhesive composition comprising: (i) about 90-10 wt.% of an amorphous polyolefin composition comprising at least 40 wt. % 1-butene monomer units, and C4-20  α olefins; and (ii) about 10-90 wt.% of a heterophase propylene copolymer composition comprising propene comonomer units and a comonomer unit selected from the group consisting of ethylene, 1-hexene, 1-octene, and amorphous blocks and crystalline blocks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762